TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00181-CV






Vasilios A. Karagounis, M.D., Ph.D., Appellant



v.



University of Texas Health Science Center at San Antonio; University Hospital; Jay B.
Aust; Kenneth R. Sirinek; Glen Halff; and Robert S. Esterl, Individually and in their
Official Capacities, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT


NO. 98-09731, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING 






PER CURIAM

	Appellant Vasilios A. Karagounis, M.D., Ph.D. appeals from the trial court's order 
granting a change of venue.  Because decisions transferring cases to sites of mandatory venue are
not appealable, we will dismiss the appeal for want of jurisdiction.  See Tex. Civ. Prac. Rem.
Code § 15.0642.  See also Tex. R. Civ. P. 87(6).

	The Clerk of this Court filed the clerk's record on May 6, 1999.  Accordingly,
appellant's brief was due on June 7, 1999.  See Tex. R. App. P. 38.6(a)(1).  By letter dated May
12, 1999, the Clerk of this Court requested that appellant explain by May 24, 1999, why this
cause was appealable and should not be dismissed for want of jurisdiction.  Appellant responded
with a motion to retain the clerk's record in order that he may pursue this matter further through
a mandamus proceeding.  Thus far, appellant has submitted neither a response addressing the
question of jurisdiction, a brief, nor motion for extension of time to file a brief.

	We grant the motion to retain clerk's record.  We dismiss the appeal for want of
jurisdiction on our own motion.  See id. 42.3(a). 


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   July 15, 1999

Do Not Publish